Guerry, J.
Where a pint of whisky is found in a trap within the kitchen floor of the defendant’s house, the presumption of law is that the possession of the whisky is that of the defendant; though this presumption is rebuttable. Though another person boarded in the same house with the defendant, the jury had the right to conclude from the evidence that the possession of the whisky so found was that of the defendant. George v. State, 37 Ga. App. 513 (140 S. E. 903). No error of law is complained of. The court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., coneur.